DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 9 November 2021.  Claims 3, 6, 10, 13, 16-17, and 19 have been cancelled, claims 1-2, 4-5, 7-9, 11-12, 14-15, 18, and 20 have been amended, and no new claims have been added.  Therefore, claims 1-2, 4-5, 7-9, 11-12, 14-15, 18, and 20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC §§ 102 and/or 103; therefore the Examiner places new grounds of rejection.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites “wherein each digital ledger comprising the known authentication data”, but this should be “comprises” instead of comprising (or leave off the term “wherein” at the start of the clause).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a system (claims 1-7) and methods (claims 8-20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a system to enable time-based rewards for streaming media consumption, comprising: a user device; a streaming media server; a computing device; a plurality of digital ledgers; the user device comprising a processor; the processor of the user device being configured to generate a user interface and execute a streaming media player; the streaming media server comprising a processor; the streaming media server communicatively coupled to the user device and storing a streaming media file; the computing device comprising a processor; the computing device communicatively coupled to the user device and the streaming media server; the plurality of digital ledgers each communicatively coupled to the computing device; the plurality of digital ledgers being identical, decentralized and distributed; wherein the streaming media player is configured to stream media files; wherein the processor of the computing device is configured to: convey, via the user interface, an authentication request; receive, via the user device, authentication data in response to the authentication request; determine whether the authentication data shares a threshold relationship with known authentication data; generate the start time when the authentication data shares the threshold relationship with the known authentication data; generate a start time when the user device initiates streaming of the streaming media file; generate an end timer when the user device terminates via the user interface, the reward point; wherein each digital ledger comprising the known authentication data, and each digital ledger is configured to determine whether the authentication data shares the threshold relationship with the known authentication data; and wherein in determining whether the authentication data shares the threshold relationship with the known authentication data, the processor of the computing device is further configured to: transmit the authentication data to the plurality of digital ledgers; and determine the authentication data shares the threshold relationship with the known authentication data when a threshold quantity of the plurality of digital ledgers determines the authentication data shares the threshold relationship with the known authentication data.
Independent claim 8 is parallel to claim 1 above, but is directed to a method for performing the same or highly similar steps via a control circuit. Independent claim 15 is parallel to claims 1 above and 2 below (as encompassed by the abstract idea), but is (similar to claim 8) directed to a method for performing the same or highly similar steps via a control circuit.
The dependent claims (claims 2, 4-5, 7, 9, 11-12, 14, 18, and 20) appear to be encompassed by the abstract idea of the independent claims since they merely indicate conveying a graphical icon to receive interactions and pausing the media file upon no interaction for a period of time (claims 2, 9, and 15-16), using a user device 
The claim elements may be summarized as the idea of providing a reward for watching media; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. fundamental economic principles or practices such as hedging, insurance, mitigating risk; commercial or legal interactions such as agreements, contracts, legal obligations, advertising, marketing or sales activities/behaviors, or business relations; …) grouping of subject matter (see MPEP § 2106.04(a)(2)(II).
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using a system to enable time-based rewards for streaming media consumption, comprising: a user device; a streaming media server; a computing device; a plurality of digital ledgers; the user device comprising a processor; the processor of the user device being configured to generate a user interface and execute a streaming media player; the streaming media server comprising a processor; the streaming media server communicatively coupled to the user device and storing a streaming media file; the computing device comprising a processor; the computing device communicatively coupled to the user device and the streaming media server; the plurality of digital ledgers each communicatively coupled to the computing device; the plurality of digital ledgers being identical, decentralized and distributed; wherein the streaming media player is configured to stream media files; wherein the processor of the computing device is configured to perform the activity, using the user device, convey information via the user interface, performing steps via a control circuit, and the processor of the computing device is further configured to: transmit the authentication data to the plurality of digital ledgers. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add 
The only discussion of any ledgers (e.g., distributed and/or digital ledgers) merely says to use them, and/or conveys their merits, usefulness, or functionality. The first mention of ledgers (other than indicating that Fig. 3 provides an example illustration of one) is Applicant ¶ 0032 indicating “the files 120 also include distributed ledger 175 (discussed above)” – noting that there is no discussion above. After this first mention, there are indications to use ledgers, why they may be used, what their advantages may be, etc. (see Applicant ¶¶ 0035-0036, 0039, and 0041-0042 as the ONLY other mentions of ledgers). There is no indication of any change, improvement, innovation, modification, or invention related to ledgers; therefore, the ledgers are considered un-invented technology that is not part of, or constituting, an/the inventive concept – it is merely generic technology being use for what it was designed to be used for.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, do not improve any device or technology being used, but rather the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. The best (and apparently only actual) discussion of the devices used is Applicant ¶ 0029 indicating that all the devices may be merely generic computers or devices.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the the idea itself; therefore the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin, III (U.S. Patent Application Publication No. 2003/0172376, hereinafter Coffin) in view of Winklevoss et al. (U.S. Patent No. 10,915,891, hereinafter Winklevoss) and in further view of Donaldson (U.S. Patent Application Publication No. 2011/0314530).


a user device (see at least, e.g., ¶¶ 0054, “delivering live broadcast programming on one Motion Picture Expert Group (MPEG) stream and advertising content, with associated advertising content listings and times, on another MPEG stream” indicating content is streaming via a streaming media player and the streaming media player being a user interface, see also 0058-0060, 0074, 0076, 0079 for streaming; 0076-0077, 0083, as content displayed, therefore, a user device being used; 0041, 0087, user interface; citation by number only hereinafter);
a streaming media server (0031, 0033, Fig. 1, items 12 and 16, operator module that sends to receiver module, indicating a server, control circuit, and user device coupled via network);
a computing device (0066-0070, Fig. 3);
the user device comprising a processor (0054, delivering streaming content and advertising requiring a user device processor, 0074-0076, viewer specific advertisements and tracking of their viewing requires a user device processor, 0079, identifying content skipped s part of tracking viewing requires a user device processor, 0083, user rewards for watching streamed content as requiring a user device processor, 0041 and 0087, where providing a user interface so the user can make selections requires a user device processor); 
the processor of the user device being configured to generate a user interface and execute a streaming media player (0054, delivering streaming content and advertising requiring a user device processor, 0074-0076, viewer specific 
the streaming media server comprising a processor (0030-0031, system 10, 0035, general purpose computer used);
the streaming media server communicatively coupled to the user device and storing a streaming media file (0030-0031, system 10, 0035, general purpose computer used);
the computing device comprising a processor (0066-0070, Fig. 3, hardware and/or software, performing communicating);
the computing device communicatively coupled to the user device and the streaming media server (0066-0070, Fig. 3, hardware and/or software, performing communicating);
wherein the streaming media player is configured to stream media files; wherein the processor of the computing device is configured to:
a control circuit communicatively coupled to the user device and the streaming media server (0031, 0033, Fig. 1, items 12 and 16, operator module that sends to receiver module, indicating a server, control circuit, and user device coupled via network);
wherein the streaming media player is configured to stream media files (0054, and also 0058-0060, 0074, 0076, 0079 for streaming);

generate an end timer when the user device terminates streaming of the streaming media content file (0077, “define the time, including hours, minutes, seconds, when the advertising content and/or the broadcast programming is displayed and terminated”, 0083, tracking display time and maintains a display time for each content, tracking total and partial view times, as well as cumulative total);
determine a time period, the time period is the difference between the end time and the start time (0077, “define the time, including hours, minutes, seconds, when the advertising content and/or the broadcast programming is displayed and terminated”, 0083, tracking display time and maintains a display time for each content, tracking total and partial view times, as well as cumulative total);
convert the time period to a plurality of time intervals (0077, “define the time, including hours, minutes, seconds, when the advertising content and/or the broadcast programming is displayed and terminated”, 0083, tracking display time and maintains a display time for each content, tracking total and partial view times, as well as cumulative total);
convert each of the time intervals to a reward point; and convey, via the user interface, the reward point (0036, “operator module 12 can include an advertising content table populated with information … such as advertising content title, display 
Coffin, however, does not appear to explicitly disclose a plurality of digital ledgers; the plurality of digital ledgers each communicatively coupled to the computing device; the plurality of digital ledgers being identical, decentralized and distributed; wherein the processor of the computing device is configured to: convey, via the user interface, an authentication request; receive, via the user device, authentication data in response to the authentication request; determine whether the authentication data shares a threshold relationship with known authentication data; generate the start time when the authentication data shares the threshold relationship with the known authentication data; wherein each digital ledger comprising the known authentication data, and each digital ledger is configured to determine whether the authentication data shares the threshold relationship with the known authentication data; and wherein in determining whether the authentication data shares the threshold relationship with the known authentication data, the processor of the computing device is further configured to: transmit the authentication data to the plurality of digital ledgers; and determine the authentication data shares the threshold relationship with the known authentication data when a threshold quantity of the plurality of digital ledgers determines the 
Donaldson, however, teaches “a system, apparatus, or method for controlling access” by “provid[ing] a user authentication or authorization process … [that] uses a combination of device identification data (such as a device identifier, MAC address, or other form of token) and user-specific biometric data (such as a physical characteristic associated with the user, or data generated as a result of an input signal being altered by a physical characteristic of a user) to identify a user and permit the user to access the network, network resources, network services, or network connected devices” (Donaldson at 0021), based on a request (Donaldson at 0042, 0050, 0052, 0064), using various sensors (Donaldson at 0042, Table 1), and using a threshold match (Donaldson at 0059) in order to automatically authenticate a user ((Donaldson at 0021). Therefore, the Examiner understands and finds that conveying an authentication request, receiving a response, determining a threshold relationship, and starting access is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to automatically authenticate users.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the media rewards of Coffin with the authentication of Donaldson in order to convey an authentication request, receive a response, determine a threshold relationship, and start access so as to automatically authenticate users.

Coffin in view of Donaldson, however, does not appear to explicitly disclose wherein each digital ledger comprising the known authentication data, and each digital ledger is configured to determine whether the authentication data shares the threshold relationship with the known authentication data; and wherein in determining whether the authentication data shares the threshold relationship with the known authentication data, the processor of the computing device is further configured to: transmit the authentication data to the plurality of digital ledgers; and determine the authentication data shares the threshold relationship with the known authentication data when a threshold quantity of the plurality of digital ledgers determines the authentication data shares the threshold relationship with the known authentication data: Winklevoss, however, teaches transmitting credential information to a/the digital asset exchange computer system, and performing authentication confirmation through use of “a decentralized digital asset ledger maintained in a distributed network in the form of a blockchain” (Winklevoss at column:lines 1:65-2:5 and 19-20, and 4:45-60; citation by number only hereinafter), that includes points as the denomination of value (Winklevoss at least at 18:37-40) and tracking history and balances of accounts (Winklevoss at 31:65-32:2), where the exchange computer system includes various modules, servers, systems, data, and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the media rewards of Coffin in view of Donaldson with the distributed ledger authentication of Winklevoss in order to use digital ledgers to authenticate so as to provide autonomous and secure authentication and have each digital ledger comprise the known authentication data.
The rationale for combining in this manner is that using digital ledgers to authenticate is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to provide autonomous and secure authentication and having each digital ledger comprising the known authentication data is obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as explained above.

Claim 4: Coffin in view of Donaldson in further view of Winklevoss discloses the system of claim 1, wherein the user device comprises a biometric sensor configured to capture biometric data; and receiving the authentication data comprises receiving, via the computing device, a biometric data point from the user computing device, the biometric data point captured via the biometric sensor (Donaldson at 0021, 0042, Table 1).



Claim 7: Coffin in view of Donaldson in further view of Winklevoss discloses the system of claim 1, wherein in conveying the reward point the processor of the computing device is configured to: determine historic reward points associated with the user; combine the reward point and the historic reward points to generate a reward point summary; and convey, via the user interface, the reward point summary (Winklevoss at 18:37-40, “digital assets can include tokens, which like other digital assets that can represent anything from loyalty points to vouchers”, 31:65-32:2, “track and/or store account balances, update account balances, compute account balances, report account balances,” etc.; as combined above and using the rationale as at the combination above).

Claims 8, 11-12, and 14 are rejected on the same basis as claim 1 above since Coffin discloses a method to enable time-based rewards for streaming media consumption (Coffin at 0021, 0024-0027, Figs. 6 and 9), comprising the same, or similar, activities as at claim 1 above.

Claims 2, 9, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin in view of Donaldson in further view of Winklevoss and in still further view of Karaoguz et al. (U.S. Patent Application Publication No. 2004/0117847, hereinafter Karaoguz).

Claims 2 and 9: Coffin in view of Donaldson in further view of Winklevoss discloses the system and media of claims 1 and 8, wherein in generating the start time the control circuit is configured to: convey, via the user interface, a graphical icon (0087, “a pop-up icon or graphical user interface”) the graphical icon configured to receive interaction from a user of the user device (0087, “a pop-up icon or graphical user interface”).
Coffin in view of Donaldson in further view of Winklevoss, however, does not appear to explicitly disclose the icon conveying being subsequent to generating the start time, and pause streaming of the streaming media file when the graphical icon does not receive the interaction for a predetermined time period. Karaoguz, though, teaches a user’s home media processing system (MPS) for display sequencing (Karaoguz at 0029) where a standby or pause mode “may be entered due to lack of user interaction with the MPS” (Karaoguz at 0041) so that content would not be missed or by-passed, since paused, when a user is distracted or not paying attention (indicated by lack of interaction). Further, there are only three possible times at which the icon may be conveyed – before/prior to the start time, at the start time, and subsequent to the start time, where the expectation of success would be the same for each time of conveying (i.e., the icon works the same and the conveying success is the same regardless of which of the three possible times are pursued/used). Therefore, the Examiner understands and finds that pausing a media 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the media rewards of Coffin in view of Donaldson in further view of Winklevoss with the automatic pausing of Karaoguz and limited number of possible times to convey an icon in order to pause a media file when there is no interaction for a predetermined time and convey an icon subsequent to the start time so as to not miss or by-pass content when distracted or not paying attention.
The rationale for combining in this manner is that pausing a media file when there is no interaction for a predetermined time is applying a known technique to a known device, method, or product ready for improvement to yield predictable results and conveying an icon subsequent to the start time is obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success so as to not miss or by-pass content when distracted or not paying attention as explained above.

Claims 15, 18, and 20  are rejected on the same basis as claims 1, 2, 4-5, and 7above since Coffin discloses a method to enable time-based rewards for streaming .

Response to Arguments
Applicant's arguments filed 9 November 2021 have been fully considered but they are not persuasive.

Applicant first argues the 112 rejections (Remarks at 11); however, the amendment overcomes the rejections. Therefore, the rejections are withdrawn and Applicant’s arguments are considered moot and not persuasive.

Applicant next argues the 101 rejections, alleging that the digital ledgers, using a processor, and streaming constitute a practical application (Remarks at 11-12). However, There is no indication of any change, improvement, innovation, modification, or invention related to ledgers; therefore, the ledgers are considered un-invented technology that is not part of, or constituting, an/the inventive concept – it is merely generic technology being use for what it was designed to be used for as part of “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
Applicant then argues Step 2B, alleging the ledgers and authentication amount to significantly more, but admitting that “[t]he present invention employs known authentication data stored in each of the plurality of digital ledgers to perform the authentication steps” (Remarks at 12). However, this admits that the validation not WURC about the ledger validation activity as used or claimed, Applicant has not described it; therefore, if it were not considered WURC, a 112 rejection for lack of support and/or enablement would necessarily be appropriate and/or required.

Applicant next argues the 102 rejections; however, the amendment necessitates new grounds of rejection, therefore the arguments are considered moot and not persuasive.
Applicant then argues the 103 rejections, arguing that “the ledgers in Winklevoss do not include the known authentication data” (Remarks at 16). This amendment appears to be part of the necessitated new grounds of rejection, so see the current rejections above for this aspect of the claims.
Applicant then argues that “In the present invention, authentication is completed when a threshold quantity of the plurality of digital ledgers determines the authentication data shares the threshold relationship with the known authentication data. In this way, the plurality of the distributed ledgers uses a consensus algorithm to achieve a distributed consensus that the authentication data shares the threshold relationship with the known authentication data” (Id. at 17). However, even Applicant indicates that the “digital ledgers [are] identical” (claim 1, with similar indication at claim 15, and since the same ledgers are claimed at claim 8, they are interpreted in 
Applicant then indicates that “In contrast, Winklevoss still uses conventional login credentials, multi-factor authentication data, and/or anti-money laundering verifications to perform the user account authentication” (Remarks at 17). However, these also require a “threshold relationship” for authentication. For example, if a user PIN, password, or other conventional credentials are/were used, a 100% threshold is required in matching the entered information with the known/stored information. Therefore, even if it were true or admitted that “Winklevoss still uses conventional login credentials” (but Applicant does not cite to where, or that, Winklevoss indicates this; therefore it is not conceded or agreed to), the claims requirements are still met.

Therefore, Applicant’s arguments are found to not be persuasive.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Distributed Ledger Technology: beyond block chain, A report by the UK Government Chief Scientific Adviser, dated 2016, downloaded from https://assets.publishing.service.gov.uk/government/uploads/system/uploads/attachment_data/file/492972/gs-16-1-distributed-ledger-technology.pdf on 4 August 2021 (herein “UK Chief Scientific Advisor Report”), indicating that “A distributed ledger is essentially an asset database that can be shared across a network of multiple sites, geographies or institutions. All participants within a network can have their own identical copy of the ledger. Any changes to the ledger are reflected in all copies in minutes, or in some cases, seconds.” (UK Chief Scientific Advisor Report at 5.)
Ray, Shaan, The Difference Between Blockchains & Distributed Ledger Technology, Towards Data Science, dated 19 February 2018, downloaded from https://towardsdatascience.com/the-difference-between-blockchains-distributed-ledger-technology-42715a0fa92 on 4 August 2021 (herein, “Ray”), indicating that “A distributed ledger is a database that is spread across several nodes or computing devices. Each node replicates and saves an identical copy of the ledger. Each participant node of the network updates itself independently.” (at p. 2).
Blockchain basics: Introduction to distributed ledgers, IBM Developer, dated 1 June 2019, downloaded 4 August 2021 from https://developer.ibm.com/tutorials/cl-blockchain-basics-intro-bluemix-trs/ (herein, “Brakeville”), indicating that “A distributed ledger is a type of database that is shared, replicated, and synchronized among the members of a decentralized network.” (at p. 2).
Callahan et al. (U.S. Patent Application Publication No. 2020/0036707, hereinafter Callahan) discusses using distributed ledger techniques, including a decentralized ledger storing digital transactions and/or blockchain, with regard to authentication and authentication requests (see, e.g., Callahan at Abstract and 0198).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622